DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capowski (US 6313744) in view of Official Notice.

Regarding claim 1, (Currently amended) A fire alarm system combined with a plurality of voice alarm devices, the fire alarm system comprising: a control panel, arranged to control one or more devices on an addressable fire alarm loop; one or more detector devices, arranged to send an alarm condition signal to the control panel upon detection of an alarm condition; and one or more notification devices (NAC) arranged to receive an alarm output signal from the control panel, wherein [[a]] the plurality of voice alarm devices[[, as]] are separate devices from the one or more detector or notification devices and are arranged to output an audible alarm voice message upon receipt of an alarm output A system embodying the present invention is illustrated in FIG. 1. As in a conventional alarm system, the system includes one or more detector networks 12 having individual alarm condition detectors D which are monitored by a system controller 14. When an alarm condition is sensed, the system controller signals the alarm to the appropriate devices through at least one network 16 of addressable alarm notification appliances A. Because the individual devices are addressable, supervision occurs by polling each device so that a network 16, also referred to as a notification appliance circuit (NAC)” (Capowski: column 2, line 60 – column 3, line 3) and “the audible indicator circuit 106 can instead include a speaker 136' as the audio transducer through which the microprocessor 126 plays prerecorded announcements retrieved from ROM 127” (Capowski: column 3, lines 34-37)), 
the voice alarm devices 
a processor, arranged to process signals received via the fire alarm loop (Microcontroller; Capowski: figure 2); 
at least one memory, arranged to store one or more audio files (“the audible indicator circuit 106 can instead include a speaker 136' as the audio transducer through which the microprocessor 126 plays prerecorded announcements retrieved from ROM 127” (Capowski: column 3, lines 34-37)); 
and a speaker, arranged to output the one or more audio files (“the audible indicator circuit 106 can instead include a speaker 136' as the audio transducer through which the microprocessor 126 plays prerecorded announcements retrieved from ROM 127” (Capowski: column 3, lines 34-37)), 
wherein the processors of the voice alarm devices are configured to process timing information so that voice alarm devices in close proximity to each other have synchronized audio (“Data-in and sync state inputs are provided to the microprocessor 126 through sync/data detector 122. The microprocessor 126 includes data output line 138, strobe power converter control line” (Capowski: The notification appliances 24 are operated through commands received over the NAC 16 from the system controller 14. At system installation and at predetermined intervals, the appliances monitor the NAC 16 for a timing-training message broadcast from the system controller 14 which causes each appliance to adjust its local timebase to match that of the system controller 14” (Capowski: column 4, lines 15-21)).
The claimed for retroactively fitting the voice alarm devices to the fire alarm loop is not specifically disclosed by Capowski. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to retroactively fit a sensing element into a sensing system as such retroactive fittings are common in the art. Modifying Capowski to retroactively fit alarm devices into the system would increase the overall utility of the system by providing means to add on to the system at a later date. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Capowski according to Official Notice.

Regarding claim 2, (Currently amended) The fire alarm system of claim 1, wherein the fire alarm loop uses a two-wire communication protocol to enable signaling between devices on the fire alarm loop (general circuit diagram showing a loop connection (elements 18 and 20 in figures 1 and 2 of Capowski).

Regarding claim 3, (Currently amended) The fire alarm system of claim 1 and Data-in and sync state inputs are provided to the microprocessor 126 through sync/data detector 122. The microprocessor 126 includes data output line 138, strobe power converter control line” (Capowski: column 3, lines 18-21) & “The notification appliances 24 are operated through commands received over the NAC 16 from the system controller 14. At system installation and at predetermined intervals, the appliances monitor the NAC 16 for a timing-training message broadcast from the system controller 14 which causes each appliance to adjust its local timebase to match that of the system controller 14” (Capowski: column 4, lines 15-21)).  

Regarding claim 4, (Currently amended) The fire alarm system of the audible indicator circuit 106 can instead include a speaker 136' as the audio transducer through which the microprocessor 126 plays prerecorded announcements retrieved from ROM 127” (Capowski: column 3, lines 34-37)).

Regarding claim 5, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 6, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 7, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 8, the claim is interpreted and rejected as claim 4 stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689